Title: To Thomas Jefferson from William Wingate, with Jefferson’s Note, 7 February 1803
From: Wingate, William
To: Jefferson, Thomas


          
            Sir,
             Haverhill Feb 7, 1803 
          
          I am drove unexpectedly Also through necessity for to Communicate to you the inclosed papers and Information, I wish you to begin and examine them in the following order, to Wit, paper marked No. 1. 2. & 3. These I offer as Evidence to Sattisfy You that I am Considered a true Friend to the Republican Cause—
          No. 4. 5. 6. 7. 8. 9. 10. all these except No. 5. respects Ephraim Emery who Col Varnum informs me has been Appointed by the President of the United States, Also, that the Appointment of Mr. Ephraim Emery has not Yet been Confirmed by the Senate—
          Sir, You may rest assured that all the Charges I have alledged Against Emerys Moral and Political Charector are Sacredly true and well known by many of his intimate Acquaintance in this and other Towns—I Still hope for those reasons mentioned in my letter to Mr. Varnum that the President will not Suffer my name to be known as Complainent—Notwithstanding, I Shall Cheerfully Submit to Your Judgment.
          Sir, I have requested Mr. Varnum to deliver to the President all the letters I have Sent him and not found here inclosed, if Mr. Varnum Should either neglect or refuse to deliver them, I will furnish you with attested Copies if requested, not doubting but that Mr. Varnum will readily deliver them, also readily Join with you in adjusting every thing they respect in the most Just and honorable manner—Therefore will thank the President to present Mr. Varnum with my best regards, also; receive the papers if wanted—
          Sir, Believe me to be with Sentiments of the most Sincere Esteem & Respect
          Your most devoted Humble Servant
          
            William Wingate
          
          
            Note, Sir, I wish you to inclose No. 2. 3. 7. & 9 in a wrapper and request your Private Secretary to direct them to me after the business is adjusted—
            
            [Note by TJ:]
            Nos 1. 2. 3. 7. 8. 9. came
              4. 5. 6. did not come
          
        